Citation Nr: 0107122	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-02 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Whether the appellant is entitled to recognition as the 
veteran's surviving child for the purpose of receiving 
Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from May 1951 to January 1953.  
He died on November [redacted], 1993.  The appellant is allegedly the 
veteran's surviving daughter.  Her claim comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
1999 determination of the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO).  


FINDINGS OF FACT

1.  The appellant was born on March [redacted], 1958.

2.  The appellant was not permanently incapable of self-
support by reason of mental or physical defects by her 18th 
birthday in March 1976. 


CONCLUSION OF LAW

The evidence does not satisfy the requirements for the 
appellant's recognition as the veteran's surviving child for 
the purpose of receiving VA benefits.  38 U.S.C.A. §§ 101(4), 
1310, 1318, 1542 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.55, 
3.57, 3.356, 3.403, 3.503 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1998, the appellant filed an application for 
Dependency and Indemnity Compensation (DIC) benefits.  
Therein, she indicated that she was entitled to VA benefits 
based on her status as a surviving daughter of a veteran 
whose death was related to his service.  A child of a veteran 
may be entitled to DIC benefits if the veteran's death was 
related to service or the veteran died while rated 100 
percent disabled.  38 U.S.C.A. §§ 1310, 1318 (West 1991 & 
Supp. 2000).  However, the child must satisfy certain 
requirements in order to be found eligible for such benefits.  
In particular, she must establish that she is a "child" as 
defined by law and regulations.  A child is a person who is 
unmarried and (i) who is under the age of 18; (ii) who, 
before attaining the age of 18, became permanently incapable 
of self-support; or (iii) who, from the ages of 18 to 23, 
pursued a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4)(A) (West 1991); 38 C.F.R. 
§§ 3.57(a), 3.356 (2000).

Marriage of a child shall not bar the furnishing of benefits 
if the marriage was void or has been annulled by a court 
having basic authority to render annulment decrees, unless it 
is determined by the VA that the annulment was obtained 
through fraud by either party or by collusion.  On or after 
January 1, 1975, marriage of a child terminated prior to 
November 1, 1990, shall not bar the furnishing of benefits to 
or for such child provided that the marriage has been 
terminated by death or has been dissolved by a court with 
basic authority to render divorce decrees unless the VA 
determines that the divorce was secured through fraud by 
either party or by collusion.  38 U.S.C.A. § 103(e) (West 
1991); 38 C.F.R. § 3.55(b) (2000).

The appellant in this case has not asserted that she became 
permanently incapable of self support prior to the age of 18; 
therefore, to prevail in her claim she must establish that 
she is under the age of 18 (or 23, if pursuing an education).  
In this case, the record contains the veteran's service 
personnel records and death certificate, which confirm that 
the veteran served on active duty from May 1951 to January 
1953, and died on November [redacted], 1993.  However, the record 
also contains a copy of a Social Security Administration 
Application for Survivors Benefits, which reflects that the 
appellant was born on March [redacted] 1958.  This latter document 
establishes that the appellant is 43 years of age (35 years 
of age at the time of the veteran's death) and precludes her 
from being recognized as the surviving child of the veteran 
for purposes of VA death benefits.  

The appellant asserts that: (1) Her father died of 
alcoholism, which was the result of his military service; (2) 
Current policy does not apply to veterans who served during 
the Korean conflict; (3) The veteran's case has been handled 
negligently over the past 47 years; (4) The veteran's service 
records have been falsified; and (5) The veteran never 
received and was due an enlistment allowance, a monthly 
allotment, 43 days of accrued unused leave, paid retirement 
for service-related injuries, a paid life insurance policy, 
and a promotion in rank.  The veteran's death certificate 
confirms that the veteran's death was, in part, due to 
alcoholism.  However, that fact is not relevant to the 
question of whether the appellant is eligible for VA 
benefits.  The appellant's third, fourth and fifth 
assertions, even if true, are also not relevant to the 
question at issue as they do not pertain to the appellant's 
age or status in relationship to the veteran.  As previously 
indicated, a claimant of DIC benefits must first establish 
eligibility for such benefits before being found entitled 
thereto.  Contrary to the appellant's second assertion, the 
fact that a veteran served during the Korean conflict does 
not negate this requirement.  

The Board has acknowledged the arguments advanced by the 
appellant.  However, the legal criteria governing one's 
status as a surviving child are clear and specific, and the 
Board is bound by them.  In this case, they do not provide a 
basis upon which a favorable decision can be rendered.  The 
law in this case is dispositive; therefore, the appellant's 
claim must be denied based on a lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Recognition as the veteran's surviving child for the purpose 
of receiving VA benefits is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

